Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Non-Final rejection of 01/06/2021, claims 1-3 were rejected and claim 4 was objected to as being dependent upon a rejected base claim. In the Amendment of 04/05/2021, Applicant amended independent claim 1 to include all of the limitations of dependent claim 4, and cancelled dependent claim 4. The prior art of record does not teach, or otherwise render obvious, the claimed invention as recited in independent claim 1  comprising, inter alia, an endoscope system, comprising: an imaging element configured to generate a first voltage, a voltage-current conversion circuit configured to convert the first voltage into a first current, an impedance conversion circuit configured to output a second current according to the first current; a current-voltage conversion circuit configured to convert the second current into a third voltage, and a circuit board on which the impedance conversion circuit and the current-voltage conversion circuit are disposed, the circuit boar comprising a first terminal to which the first current transmitted through the first conductor is input and which is electrically connected to the impedance conversion circuit, and a second terminal electrically connected to the impedance conversion circuit and configured to output the second voltage, in combination with the other elements of the claim. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly, claims 1-3 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795